EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in a telephone interview with Chris J. Fildes, Reg. No. 32,132, on July 21, 2022.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The claims have been amended as follows: 
 
Referring to claim 1, line 3, replace “an image that is to be printed on a recording medium” to “an image that is printed on a recording medium”. 
 
Referring to claims 8-16, the status of the claims from “withdrawn” to “Original” as follow:

8. (Original) An image forming apparatus comprising:
the confidential information provision device according to Claim 1; and
an image forming unit configured to form an image other than the confidential information on the recording medium.

9. (Original) The image forming apparatus according to Claim 8, further comprising
an accommodation unit configured to accommodate a plurality of types of the recording medium, and
a selection unit configured to select a type of the recording medium according to the confidential level.

10. (Original) The image forming apparatus according to Claim 9, wherein, 
in a case where the confidential level is not higher than a predetermined level, the confidential information is provided to the recording medium by the provision unit, and
in a case where the confidential level is higher than the predetermined level, the image forming unit forms an image on a recording medium including a magnetic body.

11. (Original) A system comprising: the image forming apparatus according to Claim 8; and
a detector configured to detect the confidential information provided to the recording medium.

12. (Original) The system according to Claim 11, wherein
the detector is provided at a gate through which a person goes in and comes out.

13. (Original) The system according to Claim 12, further comprising
an alert generation device at the gate, the alert generation device configured to generate an alert in response to the confidential information being detected by the detector.

14. (Original) The system according to Claim 12, further comprising
an air stream generation device configured to generate an air stream toward the detector via the confidential information passing through inside of the gate in a case where the material constituting the confidential information provided to the recording medium is a volatile material.

15. (Original) The system according to Claim 14, further comprising
a person detection sensor at the gate, wherein 
the air stream generation device is caused to operate in response to entry of a person into the gate being detected by the person detection sensor.

16. (Original) The system according to Claim 14, further comprising
a diffusion prevention member at at least one side of end portions of the gate in a passing direction of a person, the diffusion prevention member configured to prevent air diffusion from the inside of the gate.

Allowable Subject Matter

	This communication is in response to applicant’s amendment which is filed June 22, 2022. 

The proposed amendment has been entered and made of record.  Claim 1 has been amended to more particularly point out and distinctly claim the invention.   

  In view of applicant’s amendment to amend the claim 1 to obviate the 35 U.S.C.  §112 second paragraph rejections, therefore, examiner has withdrawn the rejection under 35 U.S.C §112, second paragraph.

In view of applicant’s arguments about the Claim Objections to claims 5-6, therefore, examiner has withdrawn the Claim Objections to claims 5-6.        

Applicant’s arguments, see page 2 to page 3, filed June 22, 2022, with respect to Claims 1-7 have been fully considered and are persuasive.  The rejection of Claims 1-7 has been withdrawn. 

Claims 1-16 are allowed as evident by applicant’s amendment and arguments.
 
Referring to Claim 1, the following is an examiner’s statement of reasons for allowance:  the prior art of record fails to disclose or suggest that a confidential information provision device comprising: at least one hardware processor configured to acquire an image that is printed on a recording medium and acquire a confidential level of information of the image based on at least one of a keyword, a sentence, or a figure included in the image; and a provider configured to provide confidential information to the recording medium in accordance with the confidential level of information, the confidential information provided to the recording medium being constituted of a material that is detectable in a non-contact manner.

Claims 2-7 depend either directly or indirectly upon independent claim 1; therefore, these claims are also allowed by virtue of their dependencies.

Claims 8-16 depend directly or indirectly from independent claim 1, and therefore require all the limitations of an allowable claim. Withdrawn claims 8-16 is for rejoinder in this application. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to the enclosed PTO-892 for details.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is (571)272-3061.  The examiner can normally be reached on 8:00AM-5:00PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/NAM V NGUYEN/
Primary Examiner, Art Unit 2684